Citation Nr: 1228128	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for loss of vision in right eye.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case is currently under the jurisdiction of the St. Louis, Missouri, RO.  The Veteran provided testimony at a Travel Board hearing before the undersigned in St. Louis, Missouri, in May 2012; a transcript of the hearing is of record.

The issue of entitlement to service connection for loss of vision in the right eye is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement dated in August 2010, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to service connection for a right shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement received in August 2010, and again during the May 2012 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for a right shoulder disability.  Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issue of entitlement to service connection for a right shoulder disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed. 


ORDER

The claim of entitlement to service connection for a right shoulder disability is dismissed. 


REMAND

The Veteran contends that he has loss of vision in his right eye that he attributes to his period of active service, and specifically to claimed exposure to ionizing radiation from depleted uranium in tank ammunition and from fallout from the Chernobyl disaster while stationed in West Germany in 1986.

The service treatment records do not show any right eye complaints or problems with vision in that eye.  In March 2001 the Veteran underwent resection of a pituitary tumor after having experienced headaches and vision problems for several weeks.  VA outpatient treatment records dated in October 2007 and October 2008 note optic atrophy in the right eye secondary to macroadenoma of pituitary gland.  

38 C.F.R. § 3.311 (2011) sets forth special development procedures for claims based on exposure to ionizing radiation.  These procedures apply only if the Veteran suffers from a "radiogenic disease" which first became manifest within a specified period. The term "radiogenic disease" includes tumors of the brain and central nervous system.  38 C.F.R. § 3.311(b)(2) (xxii) (2011).  Such tumors must become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).  Here, the Veteran first was diagnosed with a pituitary tumor just short of 10 years after his discharge.  38 C.F.R. § 3.311 therefore applies. 

Pursuant to 38 C.F.R. § 3.11(a)(2), radiation dose data information shall be requested from the Department of Defense for claims based on participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. See 38 C.F.R. §§ 3.311(a)(2)(i) and (ii). In all other claims, any available records concerning the Veteran's exposure to radiation during service shall be requested. See 38 C.F.R. § 3.311(a)(2)(iii). These records normally include, but are not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service. Id.  After being obtained, all such records shall be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. Id.  The Veteran in this case does not contend that he participated in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan.  As such, the provisions of 38 C.F.R. § 3.311(a)(2)(iii) are applicable. 

The RO has obtained the Veteran's service personnel records.  However, the Veteran's records were not forwarded to the Under Secretary for Health for preparation of a dose estimate as required by 38 C.F.R. § 3.311(a)(2)(iii).  This must be done on remand.  38 C.F.R. § 3.311(b) provides that a claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) before adjudication when it is determined that the Veteran was exposed to ionizing radiation during service.  Accordingly, if the dose estimate prepared by the Under Secretary for Health indicates that the Veteran had in-service exposure to radiation, this referral additionally shall be made on remand. 

Finally, the Veteran has not been provided with a VA examination to ascertain the nature and etiology of his right eye disability.  Such examination should be conducted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit evidence showing that he was exposed to uranium during service.

2.  Attempt to obtain and associate with the claims file any available records other than the Veteran's service treatment and personnel records concerning his in-service exposure to radiation under 38 C.F.R. § 3.311(a)(2)(iii). All alternative sources for such records shall be explored. All efforts undertaken in this regard must be documented in the claims file in accordance with all applicable laws and regulations. 

3.  After completion of the above development, forward the available evidence concerning the Veteran's in-service exposure to radiation to the Under Secretary for Health for preparation of a dose estimate. 

4.  If exposure to any radiation is confirmed, the case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran's right eye vision loss resulted from exposure to ionizing radiation during active service. 

4.  If, and only if, radiation exposure is not confirmed and/or the Under Secretary for Benefits determines that it is not at least as likely as not that the Veteran's right eye vision loss is due to radiation exposure, only then schedule the Veteran for an appropriate VA examination to determine the etiology of his right eye vision loss.  In giving the opinion, the examiner should assume only for the purpose of this remand that the Veteran was exposed to uranium in service.  The examiner should specifically address this in giving the opinion.  The claims file, along with a copy of this Remand, must be made available to, and be reviewed by, the examiner.  All necessary evaluation and testing should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye vision loss was incurred as a result of service.  

A complete rationale is required for all opinions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


